—Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered July 18, 1991, permanently terminating respondent’s parental rights to the subject child upon a finding of abandonment, and committing custody and guardianship of the child to petitioner agency and to the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The court did not abuse its discretion in commencing the fact-finding hearing in respondent’s absence given that there was no way of knowing when or even if respondent would *56appear. Respondent did arrive just as his attorney anticipated in requesting "a brief adjournment”, shortly after the hearing began, and before completion of cross examination of the first witness. Thereupon respondent was given the opportunity to consult with his attorney in connection with the cross examination of witnesses. Clearly, no prejudice ensued (cf. People v Spears, 64 NY2d 698). Nor did the court abuse its discretion in terminating respondent’s parental rights rather than suspending judgment so as to give respondent an opportunity to form a relationship with the child. Although respondent expressed a desire to care for the child, the evidence established that the child had been adversely affected by his belated attempts at parenting and by the prospect of being separated from her half-brother and foster mother. The court properly found that termination of parental rights so as to allow for adoption by the foster mother was in the best interest of the child (see, Matter of Irene O., 38 NY2d 776). Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Kassal, JJ.